ORDER
This matter is before the Court on petitioner’s Petition for Reinstatement. The petition is granted subject to the following conditions:
1. petitioner shall provide a report addressing the status of his ongoing child support obligations to the Commission on Lawyer Conduct (the Commission) every three (3) months;
2. petitioner shall work with North Carolina officials to establish a plan to repay all past-due child support obligations, including the judgment lien on his home;
3. petitioner shall adhere to all current and future orders issued by North Carolina courts which address his child support obligations;
4. if petitioner fails to file timely reports concerning his child support obligations with the Commission or fails to comply with any child support obligation, new disciplinary proceedings may be initiated against petitioner; and
5. if petitioner enters private practice, he shall be required to enter into a mentoring agreement with an active member of the South Carolina Bar for two (2) years during which petitioner and the mentor shall meet on a monthly basis to discuss issues and concerns related to petitioner’s law practice and the mentor shall submit quarterly reports concerning petitioner’s compliance with his mentoring obligation to the Commission.
Petitioner shall become current with the Commission on Continuing Legal Education & Specialization before practicing law.
IT IS SO ORDERED.
*593/s/JEAN H. TOAL, C.J.
/s/COSTA M. PLEICONES, J.
/s/DONALD W. BEATTY, J.
/s/JOHN W. KITTREDGE, J.
/s/KAYE G. HEARN, J.
FOR THE COURT